Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dycus et al. (US 2003/0018331).
Regarding claim 12, Dycus et al. disclose an endoscopic instrument (Figure 1), comprising: an elongated shaft (32; Figure 12) including a distal portion and a proximal portion, the elongated shaft defining a longitudinal axis; a sheath (12) supported by the distal portion of the elongated shaft, the sheath having a distal surface; a wire loop (200 or 200/220; Figure 12; the blade or blade and guide 220 can be regarded as a cutting loop because it/they forms an oval or partially oval shape as does Applicant’s loop) extending from the distal surface of the sheath (Figure 30), the wire loop configured to be in electrical communication with a source of electrosurgical energy (¶[0159]); an actuator (70) configured to translate the wire loop along the longitudinal axis of the elongated shaft. 
Regarding claim 13, an end effector is supported on the distal portion of the elongated shaft, the end effector including first (110) and second (120) jaw members each supporting a corresponding sealing surface (112 or 122) thereon for clamping tissue therebetween, wherein at least one of the first and second jaw members is movable relative to the instrument axis to move the jaw members between a first spaced-apart configuration and a second closed configuration for grasping tissue (¶[0085]). 
Regarding claim 14, the wire loop is configured to reciprocate between the first and second jaw members (Figures 25 and 30). 
Regarding claim 15, a handle (20/30) is operably coupled to the proximal portion of the elongated shaft, the handle operable to move the first and second jaw members between the first configuration and second configuration (¶[085]). 
Regarding claims 16 and 17, the wire loop exhibits a first electrical polarity and at least one of the sealing surfaces supported by the first and second jaw members exhibits a second electrical polarity opposite the first electrical polarity (the sealing surfaces have opposite charges - ¶[0179]; therefore the loop would have a polarity opposite at least one of the jaws when electrified - ¶[0159]).  As claimed . 
Regarding claim 18, the wire loop has an extended position in which the wire loop extends from the distal surface of the sheath (Figure 30) and a withdrawn position in which the wire loop is withdrawn into the sheath (Figure 25). 
Regarding claim 19, the wire loop has a first electrical polarity and the distal surface of the sheath has a second electrical polarity (as claimed the jaws can be considered as part of the sheath; the sealing surfaces have opposite charges - ¶[0179]; therefore the loop would have a polarity opposite at least one of the jaws when electrified - ¶[0159]. 
Regarding claim 20, the wire loop is rigid (rigid enough to cut through tissue; ¶[0159]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771